                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 THERESA MWIMBWA,                                         CIVIL ACTION
              Plaintiff,

               v.

 CSL PLASMA, INC.,                                        NO. 19-4626
                 Defendant.

                                          ORDER

       AND NOW, this 21st day of June, 2021, upon consideration of defendants CSL Plasma,

Inc. and CSL Behring, LLC’s Motion to Dismiss the Amended Complaint (Document No. 18,

filed December 3, 2020) and plaintiff Theresa Mwimbwa’s Opposition to Defendants’ Motion to

Dismiss (Document No. 23, filed December 9, 2020), for the reasons stated in the accompanying

Memorandum dated June 21, 2021, IT IS ORDERED that defendants’ Motion to Dismiss the

Amended Complaint is GRANTED IN PART and DENIED IN PART, as follows:

           1. The Motion to Dismiss is DENIED with respect to plaintiff’s age discrimination

claim against CSL Plasma, Inc.;

           2. The Motion to Dismiss is GRANTED with respect to plaintiff’s retaliation and

hostile work environment claims against CSL Plasma, Inc. based on age; and

           3. The Motion to Dismiss is DENIED AS MOOT with respect to plaintiff’s claims

against CSL Behring, LLC. Plaintiff’s claims against CSL Behring, LLC were dismissed with

prejudice by Stipulation filed on December 3, 2020.

       IT IS FURTHER ORDERED that plaintiff’s request to file a second amended

complaint is DENIED.
       IT IS FURTHER ORDERED that the Court will conduct a conference for the purpose

of scheduling further proceedings in due course.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                     DuBOIS, JAN E., J.




                                               2
